Putnam J.
delivered the opinion of the Court. The counsel for the plaintiff rests the cause on the point that this was a tenancy at will, continuing, and has contended, that the lessee may maintain trespass quare clausum against his landlord, under the facts set forth in the pleadings. But the labor and learning bestowed upon this point cannot be considered to be material in *523the case before us, as we are all clearly of opinion that the plaintiff was not a tenant at will but a tenant at sufferance merely, after the non-performance of theo things which should have been performed and the expiration of the year within which the plaintiff should have fulfilled the contract. It follows, therefore, that the defendant’s rejoinder is good, and that the defendant shall recover his costs.